The Kantrow Law Group, PLLC
Proposed Attorneys for Allan B. Mendelsohn, Trustee
6901 Jericho Turnpike, Suite 230
Syosset, New York 11791
Fred S. Kantrow, Esq.
516 450 7745
UNITED STATES BANKRUPTCY COURT                                         RETURN DATE: 2/23/21
EASTERN DISTRICT OF NEW YORK                                           TIME: 10:30 a.m.
-------------------------------------------------------------------x
In re:                                                                      Chapter 7
                                                                            Case No.: 20-73289-ast
MANUEL D. MARCIA OLIVA and
WUANDA BODDEN MARTINEZ,

                                    Debtors.
--------------------------------------------------------------------x
                TRUSTEE’S APPLICATION SEEKING ENTRY OF AN ORDER
       EXTENDING TRUSTEE’S TIME TO OBJECT TO DEBTORS’ DISCHARGE
                                      PURSUANT TO 11 U.S.C. § 727

TO:      HON. ALAN S. TRUST
         CHIEF UNITED STATES BANKRUPTCY JUDGE

         Allan B. Mendelsohn, the chapter 7 trustee herein (the “Trustee”), by and through his

proposed attorneys, The Kantrow Law Group, PLLC, respectfully submits this as and for his

application (the “Application”) seeking the entry of an Order, substantially in the form of the

proposed Order annexed hereto, extending the Trustee’s time to object to the debtors’ discharge

pursuant to section 727 of title 11 of the United States Code (the “Bankruptcy Code”) and states

as follows:

         1. Manuel D. Marcia Oliva and Wuanda Bodden Martinez, the debtors (the “Debtors”)

              filed a voluntary petition for relief pursuant to chapter 7 of the Bankruptcy Code on

              October 29, 2020 (the “Petition Date”). The Debtors are represented by counsel in

              connection with this chapter 7 bankruptcy filing.

         2. Allan B. Mendelsohn was appointed interim Trustee and thereafter did duly qualify as

              the permanent and serving case Trustee.
3. By letter dated December 30, 2020, directed to the Debtors’ counsel, the Trustee

   requested that the Debtors provide him with information regarding the real property

   commonly known as 126 Barbara Street, Elmont, New York (the “Real Property”) in

   order for the Trustee to make a determination as to whether the Real Property has non-

   exempt equity available to the creditors of the Debtors’ estate.

4. The Trustee’s December 30, 2020 letter has gone without response.

5. On the Petition Date, the Court set February 8, 2021 as the last date by which any party

   could commence an action pursuant to section 727 of the Bankruptcy Code. Because

   the Debtors have elected to ignore the Trustee’s most basic request for information, it

   is necessary for the Trustee to seek to extend the time to object to discharge in order

   for him to complete his investigation into the financial affairs of the Debtor. For those

   reasons, the Trustee seeks an extension of sixty (60) days, without prejudice to seek a

   further extension or extensions in the event such extension becomes necessary.

6. Rule 4004(b)(1) of the Federal Rules of Bankruptcy Procedure provides in pertinent

   part, “On motion of any party in interest, and after notice and hearing, the court may

   for cause extend the time to object to discharge. Except as provided in subdivision

   (b)(2), the motion shall be filed before the time has expired.” Fed. R. Bankr. P.

   4004(b)(1).

7. As the Trustee is a party interest he has standing to make such application. In addition,

   the application is filed prior to the February 8, 2021 deadline and is thus timely.

8. Rule 9006(b) of the Federal Rules of Bankruptcy Procedure allows the Court to enlarge

   a party’s time to take actions under the Bankruptcy Rules. The rule states, in pertinent

   part, “In General Except as provided in paragraphs (2) and (3) of this subdivision, when
           an act is required or allowed to be done at or within a specified period by these rules .

           . . the court for cause shown may at any time in its discretion (1) with or without motion

           or notice order the period enlarged if the request therefor is made before the expiration

           of the period originally prescribed. . .” Fed. R. Bankr. P. 9006(b)(1).

       9. Neither the Bankruptcy Code nor the Bankruptcy Rules define “cause.” Instead,

           “cause” has been developed through case law. The seminal case in this District as to

           what constitutes “cause” in warranting an extension of time to file an objection to

           discharge is In re Grillo, 212 B.R. 744 (Bankr. E.D.N.Y. 1997). In Grillo, the Court

           held that cause is not found where a party fails to seek discovery prior to the discharge

           objection deadline. In re Grillo at 747.

       10. Thus, if a party sought information prior to the expiration date of the time originally

           permitted to object to discharge, consistent with the holding in Grillo, the party has

           demonstrated his entitlement to the extension of the time period. Here, the Trustee

           sought information from the Debtors via their counsel of record. The request for

           information was simply ignored. The Trustee moves to protect the rights of the

           creditors of this estate so that they may recover assets available to them, if appropriate.

           The Debtors’ lack of cooperation to this point, provides a sufficient basis for the Court

           to enter an Order extending the Trustee’s time to object to discharge.

       WHEREFORE, for the reasons stated herein, the Trustee respectfully requests that this

Honorable Court enter an Order, substantially in the form of the proposed Order annexed hereto,

extending the Trustee’s time to object to the Debtors’ discharge pursuant to section 727 of the

Bankruptcy Code together with such other and further relief this Court deems just and proper under

the facts and circumstances herein.
Dated: Syosset, New York
       January 31, 2021

                                 The Kantrow Law Group, PLLC
                                 Proposed Attorneys for Allan B. Mendelsohn

                           BY:   S/Fred S. Kantrow
                                 Fred S. Kantrow
                                 6901 Jericho Turnpike, Suite 230
                                 Syosset, New York 11791
                                 516 450 7745
                                 fkantrow@thekantrowlawgroup.com
